DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 9/1/2021 have been accepted. Claims 1-3, 5-12, and 14-20 are still pending. Claims 1, 3, 10, 12, and 19 are amended. Claim 13 has been canceled. Applicant’s amendments to the claims have overcome each and every objection and 103 rejection previously set forth in the Non-Final Office Action mailed 6/2/2021.
	Allowable Subject Matter
Claims 1-3, 5-12, and 14-20 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “…based on a value associated with at least one of the one or more  applications, the value being a part of a sliding scale, such that a lower value is indicative of read heavy, and a higher value is indicative of write heavy” The following is an examiner’s statement of reasons for allowance:
Blount et al. (US PGPub 2017/0315924, hereafter referred to as Blount) teaches a system with memories of different types that can determine the amount of memory of certain types being used for one or more applications and reconfigure a portion of different types of memories to act as another type of memory based on whether the determination satisfied the needs of the applications. However, Blount does not teach using a read/write heavy sliding scale to make the determination.

Gilsdorf et al. (US PGPub 2018/0024867, hereafter referred to as Gilsdorf) teaches using whether the application is read or write heavy based on the number of reads and writes passing a certain threshold. Gilsdorf does not teach using a sliding scale to determine whether or not the application is read or write heavy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 6/2/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132